Case 20-32519 Document 2488-2 Filed in TXSB on 05/21/21 Page 1 of 17




                             Exhibit B

                           Proposed Order
        Case 20-32519 Document 2488-2 Filed in TXSB on 05/21/21 Page 2 of 17




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                )
    In re:                                                      )
                                                                ) Chapter 11
    NEIMAN MARCUS GROUP LTD LLC, et al., 1                      )
                                                                ) Case No. 20-32519 (DRJ)
                     Reorganized Debtors.                       )
                                                                ) (Jointly Administered)
                                                                )

               ORDER SUSTAINING LIQUIDATING TRUSTEE’S FIFTEENTH
             OMNIBUS OBJECTION TO CLAIMS (BOOKS AND RECORDS CLAIMS)

                                          [Related Docket No._____]

             Upon the Objection2 of the Liquidating Trustee seeking entry of an order (this “Order”)

(i) disallowing and expunging or (ii) reducing and allowing, as applicable, the claims identified on

Schedule 1 attached hereto, it is HEREBY ORDERED THAT:

             1.     The Objection is sustained as set forth herein.

             2.     Each claim identified on Schedule 1A to this Order is disallowed in its entirety.

             3.     Each claim identified on Schedule 1B to this Order is reduced to the allowed

amount as identified.




1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530);
      Bergdorf Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa
      Intermediate Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation
      (9264); NEMA Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc.
      (2446); NM Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG
      Global Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons
      LLC (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The
      Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company
      (5996). The Reorganized Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Liquidating
      Trustee’s Fifteenth Omnibus Objection to Claims (Books and Records Claims).

                                                         -1-
     Case 20-32519 Document 2488-2 Filed in TXSB on 05/21/21 Page 3 of 17




       4.      Bankruptcy Management Solutions, Inc. d/b/a Stretto (“Stretto”) is authorized and

directed to update the claims register maintained in these chapter 11 cases to reflect the relief

granted in this Order.

       5.      Each claim and the objections by the Liquidating Trustee to each claim identified

in Schedule 1 constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014.

This Order will be deemed a separate order with respect to each claim identified on Schedule 1.

       6.      Notwithstanding the relief granted in this Order or any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against a Debtor entity or such Debtor entity’s estate; (b) a waiver of any party’s

right to dispute any prepetition claim on any grounds; (c) a promise or requirement to pay any

prepetition claim; (d) an implication or admission that any particular claim is of a type specified

or defined in this Objection or any order granting the relief requested by this Objection; (e) a

request or authorization to assume any prepetition agreement, contract, or lease pursuant to section

365 of the Bankruptcy Code; or (f) a waiver of the Liquidating Trustee’s rights under the

Bankruptcy Code or any other applicable law.

       7.      The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.




                              [Remainder of Page Intentionally Left Blank]




                                                 -2-
     Case 20-32519 Document 2488-2 Filed in TXSB on 05/21/21 Page 4 of 17




       8.      The Liquidating Trustee, Stretto, and the Clerk of the Court are authorized to take

all actions necessary to effectuate the relief granted pursuant to this Order in accordance with the

Objection.

       9.      This Court shall retain exclusive jurisdiction to resolve any dispute arising from or

related to this Order.



 Houston, Texas
 Date:                                  , 2021

                                                       THE HONORABLE DAVID R. JONES
                                                       CHIEF UNITED STATES BANKRUPTCY
                                                       JUDGE




                                                 -3-
Case 20-32519 Document 2488-2 Filed in TXSB on 05/21/21 Page 5 of 17




                             Schedule 1
Case 20-32519 Document 2488-2 Filed in TXSB on 05/21/21 Page 6 of 17



                             Schedule 1A

                          Disallowed Claims
Case 20-32519 Document 2488-2 Filed in TXSB on 05/21/21 Page 7 of 17



  Ref        Name of                                                                                  Reasoning for
                      Debtor Name        Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                   Objection
                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
   1          19RM LTD                      1386   6/25/2020         General   Unsecured:  $4,608.00
                         Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $4,608.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                              with the Reorganized
   2        A DE R SAS                      1312   6/16/2020         General Unsecured: $4,755.00
                         Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $4,755.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
            AFFIL-MK                                               Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
   3       OFFICE OF                        1195   6/10/2020         General   Unsecured:  $5,086.07
                         Group LTD LLC                                                               Debtors’ books and
        SERVICES LLC                                                                                        records
                                                                                    Total: $5,086.07

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
        AIMÉ LEON            Bergdorf                                                               with the Reorganized
   4                                        3319   11/5/2020         General Unsecured: $4,668.00
            DORE         Goodman Inc.                                                               Debtors’ books and
                                                                                                           records
                                                                                   Total: $4,668.00

        ALBERT TOGUT,
                   NOT                                       Administrative: $0.00
          INDIVIDUALLY,                                           Secured: $0.00
         BUT SOLELY IN                                             Priority: $0.00                   Claim is inconsistent
           HIS CAPACITY   Bergdorf                                                                   with the Reorganized
   5                                         677   5/19/2020 General Unsecured: $4,412.00            Debtors’ books and
         AS CHAPTER 7 Goodman Inc.
                                                                                                            records
            TRUSTEE OF                                                     Total: $4,412.00
         SONIA RYKIEL,
                   INC.
                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                              with the Reorganized
   6      AMUSEMINTS                        1550    7/9/2020         General Unsecured: $4,581.50
                         Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $4,581.50

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                              with the Reorganized
   7    ANKE DRECHSEL                        838   5/25/2020         General Unsecured: $3,049.68
                         Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $3,049.68

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
        APERTURE             Bergdorf                                                               with the Reorganized
   8                                        1971   7/17/2020         General Unsecured: $6,000.00
          TALENT         Goodman Inc.                                                               Debtors’ books and
                                                                                                           records
                                                                                   Total: $6,000.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                              with the Reorganized
   9         AQUIS INC                      2886   9/24/2020         General Unsecured: $3,438.00
                         Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $3,438.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        ATLANTIC FOLK        Bergdorf                                                                with the Reorganized
  10                                        1625   7/14/2020         General   Unsecured:  $5,066.88
                  LTD    Goodman Inc.                                                                Debtors’ books and
                                                                                                            records
                                                                                    Total: $5,066.88
Case 20-32519 Document 2488-2 Filed in TXSB on 05/21/21 Page 8 of 17



  Ref        Name of                                                                                  Reasoning for
                      Debtor Name        Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                   Objection
                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
             AVCON                                                 Priority: $0.00
                             Bergdorf                                                                with the Reorganized
  11    ENGINEERING                          953   5/28/2020         General   Unsecured:  $5,464.59
                         Goodman Inc.                                                                Debtors’ books and
                 PC                                                                                         records
                                                                                    Total: $5,464.59

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
               BARAM                                               Priority: $0.00
                        Neiman Marcus                                                               with the Reorganized
  12    INTERNATIONAL                       1048    6/3/2020         General Unsecured: $4,239.00
                        Group LTD LLC                                                               Debtors’ books and
              CO., LTD.                                                                                    records
                                                                                   Total: $4,239.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        BARBARA          Neiman Marcus                                                               with the Reorganized
  13                                         616   5/19/2020         General   Unsecured:  $3,610.00
        BERTUZZI         Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $3,610.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
        BEGUM KIROGLU       Bergdorf                                                                with the Reorganized
  14                                         157   5/11/2020         General Unsecured: $5,150.00
         BK DIS TICARET Goodman Inc.                                                                Debtors’ books and
                                                                                                           records
                                                                                   Total: $5,150.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
                             Bergdorf                                                               with the Reorganized
  15    BLANC FASHION                       1045    6/2/2020         General Unsecured: $3,880.80
                         Goodman Inc.                                                               Debtors’ books and
                                                                                                           records
                                                                                   Total: $3,880.80

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
                             Bergdorf                                                               with the Reorganized
  16      BONTONI SRL.                       920   5/27/2020         General Unsecured: $2,605.00
                         Goodman Inc.                                                               Debtors’ books and
                                                                                                           records
                                                                                   Total: $2,605.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
        BREAK POINT      Neiman Marcus                                                              with the Reorganized
  17                                         495   5/15/2020         General Unsecured: $5,000.00
          MEDIA LLC      Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $5,000.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        BRYAN BANTRY         Bergdorf                                                                with the Reorganized
  18                                        3052   10/8/2020         General   Unsecured:  $3,850.16
                 INC     Goodman Inc.                                                                Debtors’ books and
                                                                                                            records
                                                                                    Total: $3,850.16

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
        CADOGAN TATE                                               Priority: $0.00
                             Bergdorf                                                               with the Reorganized
  19         FINE ART                       1921   7/16/2020         General Unsecured: $2,820.00
                         Goodman Inc.                                                               Debtors’ books and
         STORAGE LTD                                                                                       records
                                                                                   Total: $2,820.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
                             Bergdorf                                                                with the Reorganized
  20        CANDER INC                       356   5/13/2020         General   Unsecured:  $3,157.00
                         Goodman Inc.                                                                Debtors’ books and
                                                                                                            records
                                                                                    Total: $3,157.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
                             Bergdorf                                                               with the Reorganized
  21     CARL TALLENT                          9    5/7/2020         General Unsecured: $3,100.00
                         Goodman Inc.                                                               Debtors’ books and
                                                                                                           records
                                                                                   Total: $3,100.00
Case 20-32519 Document 2488-2 Filed in TXSB on 05/21/21 Page 9 of 17



  Ref        Name of                                                                                 Reasoning for
                      Debtor Name       Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                  Objection
                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                  Priority: $0.00
                        Neiman Marcus                                                               with the Reorganized
  22       CASEY HESS                       388   5/13/2020         General   Unsecured:  $2,850.00
                        Group LTD LLC                                                               Debtors’ books and
                                                                                                           records
                                                                                   Total: $2,850.00

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                   Claim is inconsistent
            CIRCLE UG                                             Priority: $0.00
                        Neiman Marcus                                                              with the Reorganized
  23    (HAFTUNGSBES                       1127    6/8/2020         General Unsecured: $6,270.57
                        Group LTD LLC                                                              Debtors’ books and
             CHRÄNKT)                                                                                     records
                                                                                  Total: $6,270.57

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                  Priority: $0.00
        CLOUDNOLA,      Neiman Marcus                                                               with the Reorganized
  24                                        424   5/14/2020         General   Unsecured:  $3,420.00
               INC      Group LTD LLC                                                               Debtors’ books and
                                                                                                           records
                                                                                   Total: $3,420.00

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                   Claim is inconsistent
                                                                  Priority: $0.00
         COMPASS        Neiman Marcus                                                              with the Reorganized
  25                                       1431   6/30/2020         General Unsecured: $2,565.83
        GROUP USA       Group LTD LLC                                                              Debtors’ books and
                                                                                                          records
                                                                                  Total: $2,565.83

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                   Claim is inconsistent
                                                                  Priority: $0.00
        CONTEMPORAR        Bergdorf                                                                with the Reorganized
  26                                       1050    6/3/2020         General Unsecured: $5,266.00
        Y APPLIED ARTS Goodman Inc.                                                                Debtors’ books and
                                                                                                          records
                                                                                  Total: $5,266.00

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                   Claim is inconsistent
                                                                  Priority: $0.00
             CONTI      Neiman Marcus                                                              with the Reorganized
  27                                        408   5/14/2020         General Unsecured: $6,354.00
        ALEXANDRA       Group LTD LLC                                                              Debtors’ books and
                                                                                                          records
                                                                                  Total: $6,354.00

                                                            Administrative: $0.00
                   DB                                            Secured: $0.00
                                                                                                   Claim is inconsistent
        AUTONOLEGGIO                                              Priority: $0.00
                       Neiman Marcus                                                               with the Reorganized
  28              CON                      1075    6/3/2020         General Unsecured: $4,057.63
                       Group LTD LLC                                                               Debtors’ books and
        CONDUCENTE DI
                                                                                                          records
         DANIELE BANFI                                                            Total: $4,057.63

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                  Priority: $0.00
        DEADLY PONIES      Bergdorf                                                                 with the Reorganized
  29                                        687   5/19/2020         General   Unsecured:  $5,266.38
              2010 LTD Goodman Inc.                                                                 Debtors’ books and
                                                                                                           records
                                                                                   Total: $5,266.38

                                                            Administrative: $0.00
        DECREE SIGNS                                             Secured: $0.00
                                                                                                   Claim is inconsistent
          & GRAPHICS                                              Priority: $0.00
                        Neiman Marcus                                                              with the Reorganized
  30          D/B/A                        1165   6/10/2020         General Unsecured: $3,034.67
                        Group LTD LLC                                                              Debtors’ books and
        MANHATTAN
                                                                                                          records
             SIGNS                                                                Total: $3,034.67

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                   Claim is inconsistent
                                                                  Priority: $0.00
         DORFMAN-       Neiman Marcus                                                              with the Reorganized
  31                                       1214   6/11/2020         General Unsecured: $2,807.00
        PACIFIC CO.     Group LTD LLC                                                              Debtors’ books and
                                                                                                          records
                                                                                  Total: $2,807.00

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                   Claim is inconsistent
                                                                  Priority: $0.00
                        Neiman Marcus                                                              with the Reorganized
  32     ELEVENTY USA                      1011    6/1/2020         General Unsecured: $5,897.52
                        Group LTD LLC                                                              Debtors’ books and
                                                                                                          records
                                                                                  Total: $5,897.52
Case 20-32519 Document 2488-2 Filed in TXSB on 05/21/21 Page 10 of 17



  Ref        Name of                                                                                    Reasoning for
                      Debtor Name          Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                     Objection
                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                       Claim is inconsistent
                            The Neiman                               Priority: $0.00
        EMILIO PUCCI                                                                                   with the Reorganized
   33                      Marcus Group       1547    7/9/2020         General   Unsecured:  $3,348.48
               S.R.L.                                                                                  Debtors’ books and
                                    LLC                                                                       records
                                                                                      Total: $3,348.48

                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                     Priority: $0.00
          EMPORIO LE           Bergdorf                                                               with the Reorganized
   34                                          792   5/22/2020         General Unsecured: $5,673.00
        SIRENUSE SRL       Goodman Inc.                                                               Debtors’ books and
                                                                                                             records
                                                                                     Total: $5,673.00

                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                       Claim is inconsistent
          ESPRO, INC.                                                Priority: $0.00
                           Neiman Marcus                                                               with the Reorganized
   35   (REGAL WARE,                          2127   7/20/2020         General   Unsecured:  $6,046.32
                           Group LTD LLC                                                               Debtors’ books and
                INC.)                                                                                         records
                                                                                      Total: $6,046.32

                                                               Administrative: $0.00
        FABRA CLEEN                                                 Secured: $0.00
                                                                                                      Claim is inconsistent
           CARPET &                                                  Priority: $0.00
                               Bergdorf                                                               with the Reorganized
   36        FABRIC                            772   5/21/2020         General Unsecured: $5,356.66
                           Goodman Inc.                                                               Debtors’ books and
        SPECIALISTS,
                                                                                                             records
                INC.                                                                 Total: $5,356.66

                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                     Priority: $0.00
                           Neiman Marcus                                                              with the Reorganized
   37   FASHIOANTA INC                        1270   6/17/2020         General Unsecured: $6,171.22
                           Group LTD LLC                                                              Debtors’ books and
                                                                                                             records
                                                                                     Total: $6,171.22

                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                     Priority: $0.00
           FG FOOD         Neiman Marcus                                                              with the Reorganized
   38                                          626   5/19/2020         General Unsecured: $6,261.69
        SERVICE LLC        Group LTD LLC                                                              Debtors’ books and
                                                                                                             records
                                                                                     Total: $6,261.69

                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                     Priority: $0.00
                           Neiman Marcus                                                              with the Reorganized
   39         G.E.A. SRL                       335   5/13/2020         General Unsecured: $5,522.56
                           Group LTD LLC                                                              Debtors’ books and
                                                                                                             records
                                                                                     Total: $5,522.56

                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                       Claim is inconsistent
                                                                     Priority: $0.00
        GÃ©RALDINE             Bergdorf                                                                with the Reorganized
   40                                         1201   6/11/2020         General   Unsecured:  $2,636.36
          GONZALEZ         Goodman Inc.                                                                Debtors’ books and
                                                                                                              records
                                                                                      Total: $2,636.36

                                                               Administrative: $0.00
                                                                    Secured: $0.00
        GAMEZ TPS LLC                                                                                 Claim is inconsistent
                                                                     Priority: $0.00
           DBA TEXAS       Neiman Marcus                                                              with the Reorganized
   41                                          728   5/20/2020         General Unsecured: $4,920.25
          PERSONNEL        Group LTD LLC                                                              Debtors’ books and
             SERVICE                                                                                         records
                                                                                     Total: $4,920.25

                                                               Administrative: $0.00
                                                                    Secured: $0.00
             GARDA CL                                                                                  Claim is inconsistent
                                                                     Priority: $0.00
          GREAT LAKES, Neiman Marcus                                                                   with the Reorganized
   42                                         2274   7/20/2020         General   Unsecured:  $6,387.45
                  INC. Group LTD LLC                                                                   Debtors’ books and
        (GARDAWORLD)                                                                                          records
                                                                                      Total: $6,387.45

                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                     Priority: $0.00
        GENERATION         Neiman Marcus                                                              with the Reorganized
   43                                         1221   6/12/2020         General Unsecured: $6,334.80
            JOY LLC        Group LTD LLC                                                              Debtors’ books and
                                                                                                             records
                                                                                     Total: $6,334.80
Case 20-32519 Document 2488-2 Filed in TXSB on 05/21/21 Page 11 of 17



  Ref         Name of                                                                                  Reasoning for
                       Debtor Name        Claim # Date Filed                     Claim Amounts
   #          Claimant                                                                                   Objection
                                                              Administrative: $0.00
                                                                   Secured: $0.00
           GILMAR                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
         DIVISIONE        Neiman Marcus                                                               with the Reorganized
   44                                         843   5/25/2020         General   Unsecured:  $4,997.10
        INDUSTRIA         Group LTD LLC                                                               Debtors’ books and
             S.P.A.                                                                                          records
                                                                                     Total: $4,997.10

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
        HANAMINT          Neiman Marcus                                                              with the Reorganized
   45                                         526   5/15/2020         General Unsecured: $3,271.00
           CORP.          Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $3,271.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
            HAROUNIAN                                                                                 Claim is inconsistent
                                                                    Priority: $0.00
                RUGS Neiman Marcus                                                                    with the Reorganized
   46                                        1124    6/7/2020         General   Unsecured:  $3,534.08
        INTERNATIONAL Group LTD LLC                                                                   Debtors’ books and
                  CO.                                                                                        records
                                                                                     Total: $3,534.08

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
          HIGH TECH       Neiman Marcus                                                              with the Reorganized
   47                                        1366   6/23/2020         General Unsecured: $4,910.21
        LANDSCAPES        Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $4,910.21

        HUNZA G LTD., A                                       Administrative: $0.00
               PRIVATE                                             Secured: $0.00
                                                                                                     Claim is inconsistent
                LIMITED                                             Priority: $0.00
                        Neiman Marcus                                                                with the Reorganized
   48        COMPANY                         1169   6/11/2020         General Unsecured: $3,169.68
                        Group LTD LLC                                                                Debtors’ books and
         REGISTERED IN
                                                                                                            records
            THE UNITED                                                              Total: $3,169.68
              KINGDOM
                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                              with the Reorganized
   49     IM-LINK CORP.                      1085    6/4/2020         General Unsecured: $2,687.03
                          Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $2,687.03

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
        JONATHAN Y        Neiman Marcus                                                              with the Reorganized
   50                                        1072    6/4/2020         General Unsecured: $5,370.94
        DESIGN'S INC      Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $5,370.94

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
        KARO STUDIOS      Neiman Marcus                                                               with the Reorganized
   51                                         673   5/19/2020         General   Unsecured:  $5,000.00
                 INC.     Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                     Total: $5,000.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
           KAT BURKI      Neiman Marcus                                                              with the Reorganized
   52                                         973   5/28/2020         General Unsecured: $3,379.50
        SKINCARE INC      Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $3,379.50

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
             KIYASA       Neiman Marcus                                                               with the Reorganized
   53                                         811   5/22/2020         General   Unsecured:  $2,685.00
        CORPORATION       Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                     Total: $2,685.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                              with the Reorganized
   54        LADORADA                        1369   6/23/2020         General Unsecured: $4,029.30
                          Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $4,029.30
Case 20-32519 Document 2488-2 Filed in TXSB on 05/21/21 Page 12 of 17



  Ref        Name of                                                                                  Reasoning for
                      Debtor Name        Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                   Objection
                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
   55     LAZYPANTS/08                       981   5/29/2020         General   Unsecured:  $5,279.11
                         Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $5,279.11

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                              with the Reorganized
   56          LIPAULT                       113   5/11/2020         General Unsecured: $4,542.08
                         Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $4,542.08

                                                             Administrative: $0.00
         LONG ISLAND                                              Secured: $0.00
                                                                                                     Claim is inconsistent
             CARPET                                                Priority: $0.00
                             Bergdorf                                                                with the Reorganized
   57   CLEANERS INC.                        302   5/12/2020         General   Unsecured:  $4,617.99
                         Goodman Inc.                                                                Debtors’ books and
           DBA FABRA
                                                                                                            records
               CLEEN                                                                Total: $4,617.99

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
                             Bergdorf                                                               with the Reorganized
   58   LOULOU STUDIO                        363   5/13/2020         General Unsecured: $5,773.00
                         Goodman Inc.                                                               Debtors’ books and
                                                                                                           records
                                                                                   Total: $5,773.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                  LSA                                              Priority: $0.00
                      Neiman Marcus                                                                 with the Reorganized
   59   INTERNATIONAL                        441   5/14/2020         General Unsecured: $4,726.50
                      Group LTD LLC                                                                 Debtors’ books and
                  INC                                                                                      records
                                                                                   Total: $4,726.50

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
        MACKENZIE                                                  Priority: $0.00
                             Bergdorf                                                               with the Reorganized
   60   AUTOMATIC                            334   5/13/2020         General Unsecured: $2,960.86
                         Goodman Inc.                                                               Debtors’ books and
        DOORS INC                                                                                          records
                                                                                   Total: $2,960.86

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
        MAGICLINKS,      Neiman Marcus                                                              with the Reorganized
   61                                        657   5/20/2020         General Unsecured: $4,968.18
                INC      Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $4,968.18

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
          MAINSTREAM Neiman Marcus                                                                   with the Reorganized
   62                                       1506    7/7/2020         General   Unsecured:  $3,091.75
        SWIMSUITS, INC. Group LTD LLC                                                                Debtors’ books and
                                                                                                            records
                                                                                    Total: $3,091.75

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
         MARGARET            Bergdorf                                                               with the Reorganized
   63                                       1433   6/30/2020         General Unsecured: $2,980.90
        HOWELL LTD       Goodman Inc.                                                               Debtors’ books and
                                                                                                           records
                                                                                   Total: $2,980.90

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        MAUI EPICURE     Neiman Marcus                                                               with the Reorganized
   64                                        783   5/21/2020         General   Unsecured:  $2,527.42
                 LLC     Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $2,527.42

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
        MICHAEL                                                    Priority: $0.00
                         Neiman Marcus                                                              with the Reorganized
   65   HALPERN                             1181   6/10/2020         General Unsecured: $5,162.05
                         Group LTD LLC                                                              Debtors’ books and
         LIMITED                                                                                           records
                                                                                   Total: $5,162.05
Case 20-32519 Document 2488-2 Filed in TXSB on 05/21/21 Page 13 of 17



  Ref        Name of                                                                                   Reasoning for
                      Debtor Name         Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                    Objection
                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
   66       MIFANLI INC                       291   5/12/2020         General   Unsecured:  $4,256.14
                          Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                     Total: $4,256.14

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
        MOCKINGBIRD       Neiman Marcus                                                              with the Reorganized
   67                                         473   5/14/2020         General Unsecured: $2,797.25
           FOOD CO        Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $2,797.25

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
        NANCY PRICE                                                 Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
   68      INTERIOR                          1669   7/15/2020         General   Unsecured:  $5,025.00
                          Group LTD LLC                                                               Debtors’ books and
             DESIGN                                                                                          records
                                                                                     Total: $5,025.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
         NEPENTHES            Bergdorf                                                               with the Reorganized
   69                                        1262   6/17/2020         General Unsecured: $6,182.78
        AMERICA INC.      Goodman Inc.                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $6,182.78

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                              with the Reorganized
   70        NOXS INC.                       1522    7/7/2020         General Unsecured: $5,133.28
                          Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $5,133.28

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                              with the Reorganized
   71    NTRONIXCORP                         1367   6/23/2020         General Unsecured: $4,813.97
                          Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $4,813.97

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                              with the Reorganized
   72              OLO                       1435   6/30/2020         General Unsecured: $3,882.10
                          Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $3,882.10

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
        ONE FASHION       Neiman Marcus                                                               with the Reorganized
   73                                        1243   6/16/2020         General   Unsecured:  $2,815.11
         HOUSE, INC       Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                     Total: $2,815.11

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
           ORIGINAL                                                 Priority: $0.00
                              Bergdorf                                                               with the Reorganized
   74       MADRAS                           1167   6/10/2020         General Unsecured: $5,436.00
                          Goodman Inc.                                                               Debtors’ books and
        TRADING CO.                                                                                         records
                                                                                    Total: $5,436.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
   75       PENN KARN                         406   5/14/2020         General   Unsecured:  $5,091.25
                          Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                     Total: $5,091.25

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                           The Neiman                               Priority: $0.00
        PLANT PEOPLE,                                                                                with the Reorganized
   76                     Marcus Group        493   5/15/2020         General Unsecured: $2,545.20
                 INC.                                                                                Debtors’ books and
                                   LLC
                                                                                                            records
                                                                                    Total: $2,545.20
Case 20-32519 Document 2488-2 Filed in TXSB on 05/21/21 Page 14 of 17



  Ref        Name of                                                                                  Reasoning for
                      Debtor Name        Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                   Objection
                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
            PRESIDENT       Bergdorf                                                                 with the Reorganized
   77                                        149   5/11/2020         General   Unsecured:  $5,688.60
             F.R.S. SRL Goodman Inc.                                                                 Debtors’ books and
                                                                                                            records
                                                                                    Total: $5,688.60

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                              with the Reorganized
   78    QOSINA CORP.                        775   5/21/2020         General Unsecured: $5,316.50
                         Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $5,316.50

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
   79        RATTI SPA                      1546    7/9/2020         General   Unsecured:  $5,030.00
                         Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $5,030.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
               ROJAS     Neiman Marcus                                                              with the Reorganized
   80                                        743   5/20/2020         General Unsecured: $5,431.50
        LIFESTYLE LLC    Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $5,431.50

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                              with the Reorganized
   81      SARREID LTD                      1287   6/15/2020         General Unsecured: $4,704.00
                         Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $4,704.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
        SHOP IT TO ME,   Neiman Marcus                                                              with the Reorganized
   82                                        509   5/15/2020         General Unsecured: $4,878.69
                  INC.   Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $4,878.69

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
        TESSILARTE DI                                              Priority: $0.00
                             Bergdorf                                                               with the Reorganized
   83          PAOLA                         904   5/27/2020         General Unsecured: $3,576.88
                         Goodman Inc.                                                               Debtors’ books and
          MARTINETTI                                                                                       records
                                                                                   Total: $3,576.88

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        THE BOATMAN      Neiman Marcus                                                               with the Reorganized
   84                                        203   5/15/2020         General   Unsecured:  $3,916.10
              GROUP      Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $3,916.10

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
        TINA CHEN                                                  Priority: $0.00
                             Bergdorf                                                               with the Reorganized
   85      DESIGN                            243   5/12/2020         General Unsecured: $4,806.00
                         Goodman Inc.                                                               Debtors’ books and
         COMPANY                                                                                           records
                                                                                   Total: $4,806.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
           TRIBRIDGE     Neiman Marcus                                                               with the Reorganized
   86                                        544   5/18/2020         General   Unsecured:  $5,200.00
        HOLDINGS, LLC    Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $5,200.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                              with the Reorganized
   87        UTZON A/S                       798   5/22/2020         General Unsecured: $3,660.00
                         Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $3,660.00
Case 20-32519 Document 2488-2 Filed in TXSB on 05/21/21 Page 15 of 17



  Ref        Name of                                                                                    Reasoning for
                      Debtor Name          Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                     Objection
                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                       Claim is inconsistent
                                                                     Priority: $0.00
                           Neiman Marcus                                                               with the Reorganized
   88     VITA KIN, INC.                       148   5/11/2020         General   Unsecured:  $4,702.50
                           Group LTD LLC                                                               Debtors’ books and
                                                                                                              records
                                                                                      Total: $4,702.50

                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                     Priority: $0.00
               WANGS Neiman Marcus                                                                    with the Reorganized
   89                                          671   5/19/2020         General Unsecured: $2,888.66
        ALLIANCE CORP. Group LTD LLC                                                                  Debtors’ books and
                                                                                                             records
                                                                                     Total: $2,888.66

                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                       Claim is inconsistent
        WOMENMANAGE                                                  Priority: $0.00
                    Neiman Marcus                                                                      with the Reorganized
   90     MENTWOMEN                           1240   6/16/2020         General   Unsecured:  $3,320.00
                    Group LTD LLC                                                                      Debtors’ books and
         MANAGEMENT                                                                                           records
                                                                                      Total: $3,320.00

                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                     Priority: $0.00
                               Bergdorf                                                               with the Reorganized
   91       ZERO11SRL                          693   5/20/2020         General Unsecured: $3,022.00
                           Goodman Inc.                                                               Debtors’ books and
                                                                                                             records
                                                                                     Total: $3,022.00
Case 20-32519 Document 2488-2 Filed in TXSB on 05/21/21 Page 16 of 17



                              Schedule 1B

                       Reduced and Allowed Claims
           Case 20-32519 Document 2488-2 Filed in TXSB on 05/21/21 Page 17 of 17
Ref        Name of                                                                                                                             Reasoning for
                    Debtor Name         Claim # Date Filed                     Claim Amounts                  Allowed Claim Amount
 #         Claimant                                                                                                                              Objection
                                                            Administrative: $0.00                  Administrative: $0.00
                                                                 Secured: $0.00                         Secured: $0.00
                                                                                                                                          Claim is inconsistent
                                                                  Priority: $0.00                        Priority: $0.00
                        Neiman Marcus                                                                                                     with the Reorganized
 1            AMBIUS                       2727   8/25/2020         General Unsecured: $7,822.84           General Unsecured: $1,429.79
                        Group LTD LLC                                                                                                     Debtors’ books and
                                                                                                                                                 records
                                                                                  Total: $7,822.84                       Total: $1,429.79

                                                            Administrative: $0.00                  Administrative: $0.00
                                                                 Secured: $0.00                         Secured: $0.00
                                                                                                                                          Claim is inconsistent
           BIGELOW                                                Priority: $0.00                        Priority: $0.00
                        Neiman Marcus                                                                                                     with the Reorganized
 2         TRADING                         2420   7/22/2020         General Unsecured: $9,921.00           General Unsecured: $6,239.16
                        Group LTD LLC                                                                                                     Debtors’ books and
      LTD*INACTIVE*                                                                                                                              records
                                                                                  Total: $9,921.00                       Total: $6,239.16

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                            Claim is inconsistent
                                                                  Priority: $0.00                         Priority: $0.00
                        Neiman Marcus                                                                                                       with the Reorganized
 3    CAMFIL USA INC                       2549   7/28/2020        General Unsecured: $18,837.71           General Unsecured: $14,473.51
                        Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                   records
                                                                                  Total: $18,837.71                       Total: $14,473.51

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                       The Neiman                                 Priority: $0.00                         Priority: $0.00
       INDIVIDUALIZED                                                                                                                      with the Reorganized
 4                    Marcus Group         2832   9/11/2020        General Unsecured: $11,876.59            General Unsecured: $6,497.75
      SHIRT COMPANY                                                                                                                        Debtors’ books and
                               LLC                                                                                                                records
                                                                                  Total: $11,876.59                       Total: $6,497.75

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                            Claim is inconsistent
                                                                  Priority: $0.00                         Priority: $0.00
      KIN COLLECTIVE Neiman Marcus                                                                                                          with the Reorganized
 5                                         2697   8/19/2020        General   Unsecured:  $17,686.50        General   Unsecured:  $14,471.70
                 LLC Group LTD LLC                                                                                                          Debtors’ books and
                                                                                                                                                   records
                                                                                  Total: $17,686.50                       Total: $14,471.70

                                                            Administrative: $12,097.98               Administrative: $12,097.98
                                                                       Secured: $0.00                           Secured: $0.00
                                                                                                                                              Claim is inconsistent
                                                                                     Priority: $0.00                          Priority: $0.00
                        Neiman Marcus                                                                                                         with the Reorganized
 6           LBV INC.                      1887   7/16/2020          General Unsecured: $3,540.00                  General Unsecured: $0.00
                        Group LTD LLC                                                                                                         Debtors’ books and
                                                                                                                                                     records
                                                                                  Total: $15,637.98                        Total: $12,097.98

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                            Claim is inconsistent
                                                                  Priority: $0.00                         Priority: $0.00
      LUCKY SCENT           Bergdorf                                                                                                        with the Reorganized
 7                                         2648   8/10/2020        General   Unsecured:  $30,186.00        General   Unsecured:  $25,948.30
              INC.      Goodman Inc.                                                                                                        Debtors’ books and
                                                                                                                                                   records
                                                                                  Total: $30,186.00                       Total: $25,948.30

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                  Priority: $0.00                         Priority: $0.00
            NEXGEN Neiman Marcus                                                                                                           with the Reorganized
 8                                         2700   8/20/2020        General Unsecured: $12,528.43            General Unsecured: $7,575.92
      PACKAGING LTD Group LTD LLC                                                                                                          Debtors’ books and
                                                                                                                                                  records
                                                                                  Total: $12,528.43                       Total: $7,575.92
